Order entered June 7, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00019-CV

              IN THE ESTATE OF WILLIAM L. MOORE, JR., DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-17-0037-2

                                            ORDER
       Before the Court is the June 5, 2018 motion of appellees Arkansas Art Center and

Arkansas Symphony Orchestra for an extension of time to file a brief. We GRANT the motion

and extend the time to July 13, 2018.


                                                       /s/   DAVID EVANS
                                                             JUSTICE